Citation Nr: 0706367	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  99-08 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to July 
1953.  Service personnel records further show that she served 
in the Army Reserve from October 1983 to July 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  The veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge in December 
2000. 

This case was first remanded by the Board in February 2001 
for additional development, notice, and assistance.  This 
case was again remanded by the Board in August 2003 for 
additional development, notice, and assistance.  In an August 
2006 rating decision, the RO granted service connection for 
an acquired psychiatric disorder, to include post-traumatic 
stress disorder.  The veteran did not disagree with any down-
stream aspects of the grant of service connection; therefore, 
the issue is no longer before the Board.  38 U.S.C.A. § 7104 
(West 2002); see Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  The development regarding the remaining issue has 
been completed, and the case has now been returned to the 
Board further appellate consideration.  


FINDING OF FACT

The weight of the evidence shows that the veteran did not 
have a skin disease in service; did not have continuous 
symptoms of a skin disorder since service separation; and the 
weight of the competent medical evidence shows that currently 
diagnosed skin disorders are not related to any in-service 
injury or disease.  




CONCLUSION OF LAW

A skin disorder, including psoriasis was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Because this claim was filed in March 1998 and adjudicated in 
September 1998, which was before enactment of the statutes 
requiring notice and assistance, although complying notice 
was not provided prior to the initial adjudication of the 
claim for service connection for a skin disorder in September 
1998, there is no prejudice to the veteran in providing later 
notice followed by readjudication of the claim.  In Mayfield 
v. Nicholson, No. 02-1077 (Fed. Cir. 2007) (Mayfield III), 
the Federal Circuit Court held that a Statement of the Case 
or Supplemental Statement of the Case subsequent to the 
provision by VA of adequate notice constituted a 
readjudication decision after the notice that cured any 
timing problem associated with inadequate notice or lack of 
notice prior to an initial adjudication.

Collectively, May 2002 and September 2004 VA notice and duty 
to assist letters satisfied VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as they informed 
the appellant of what evidence was needed to establish the 
benefits sought, of what VA would do or had done, and what 
evidence the appellant should provide, informed the appellant 
that it was the appellant's responsibility to make sure that 
VA received all requested records that are not in the 
possession of a Federal department or agency necessary to 
support the claim, and requested the appellant to send to VA 
any information or evidence in the appellant's possession.  

VA medical records, VA examination reports and medical 
opinion, private treatment records, private medical evidence, 
records from the Social Security Administration, and other 
lay statements and hearing testimony have been associated 
with the record.  The Board finds that VA has obtained, or 
made reasonable efforts to obtain, all evidence that might be 
relevant to the issue on appeal, and that VA has satisfied 
the duty to assist.  In compliance with the Board's August 
2003 remand, the RO issued a notice letter to the appellant 
(September 2004), obtained a VA skin examination with medical 
opinion (March 2006), requested additional VA, private, and 
military facility treatment records, obtained documents from 
the Social Security Administration, attempted to obtain 
additional service medical records and service personnel 
records, then readjudicated the appellant's claim for service 
connection for a skin disorder (psoriasis) and issued a 
supplemental statement of the case (August 2006).  The Board 
finds that VA has substantially complied with the Board's 
August 2003 remand with regard to this appeal.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, because the service connection claim is being 
denied, and no effective date will be assigned, the Board 
finds that there can be no possibility of any prejudice to 
the appellant under the holding in Dingess, supra.  The 
appellant and representative have not alleged any prejudice 
with respect to the timing of the notification, nor has any 
been shown.  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements and multiple arguments 
presented by the accredited representative.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 
16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection for Skin Disorder (claimed as psoriasis)

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran contends that she experienced psoriasis in 
service, that she currently has a skin disorder, alternately 
contended by the veteran to be psoriasis or by the 
representative to be tinea pedis, and that the current skin 
disorder is related to active duty service from 1951 to 1953.  
The veteran testified at the personal hearing that she 
experienced a skin disorder in service of psoriasis of the 
hands and feet, and that this disorder was misdiagnosed until 
1989.  At the March 2006 VA examination report, the veteran 
reported a history of athlete's feet and lesions on her hand 
during service from 1951 to 1953.  

After a review of all the evidence of record, the Board finds 
that the veteran's more recent recollections of occurrence in 
service, or soon after service, of athlete's foot and lesions 
of her hands, made pursuant to the current compensation 
claim, are outweighed by the evidence of record that shows an 
absence of in-service skin injury or disease, and shows no 
continuous post-service skin symptoms until decades after 
active duty service in the late 1980s.  With regard to the 
veteran's contention that her psoriasis was misdiagnosed in 
service, so was not recognized, the Board finds the absence 
of evidence of any kind of skin disease of any diagnosis to 
be highly probative of the non-occurrence of a skin disorder 
(including psoriasis) until years after active duty service. 

The July 1953 service separation examination report is 
negative for any complaints, findings, or diagnosis of skin 
disorder.  The Board notes that the other service medical 
records have not been found, and have indicated to possible 
have been destroyed in a 1973 fire at the National Personnel 
Records Center.  The Board is aware of a heightened duty to 
explain the reasons and bases in such cases.  See Cromer v. 
Nicholson, 19 Vet. App. 215 (2005); Dixon v. Derwinski, 3 
Vet. App. 261 (1992).  The Board finds that the service 
separation examination report that is available is highly 
probative of alleged in-service symptomatology because the 
history and complaints denying any in-service skin disorder 
were made by the veteran, very close in time to service when 
the veteran is more likely to remember recent medical history 
of injury or disease (psoriasis) in service.  The fact that 
the veteran at the service separation examination in July 
1953 reported no prior history or current complaints of skin 
disorder is strong evidence, from the veteran, of the 
nonoccurrence of any skin disorder in service of any 
diagnosis. 

Considering post-service medical evidence as it may relate to 
evidence of a skin disorder or continuous symptoms of a skin 
disorder, Army Reserve service treatment records for the 
period of Reserve service from 1983 to 1988 are, likewise, 
negative for any history, complaints, findings, or diagnosis 
of a skin disorder.  Had the veteran experienced continuous, 
even if intermittent, symptoms of a skin disorder of any 
kind, it would be expected that she would have reported the 
history or complaints of a skin disorder during the multiple 
post-service medical histories and examinations she 
underwent, even if clinical findings of a skin disorder may 
not be expected to manifest at every examination due to the 
intermittent nature of recurrence.  These negative histories 
presented during Reserve service were also made by the 
veteran closer in time to the alleged events in active 
service of a skin disorder; therefore, these post-service 
histories are more highly probative of the nonoccurrence of 
such skin disease of any diagnosis in service than are the 
veteran's more recent recollections of such in-service 
occurrence. 

The post-service VA and private treatment records first show 
treatment for a skin disorder in the late 1980s.  At that 
time, the veteran did not report the occurrence of a skin 
injury or disease in service from 1951 to 1953.  Treatment 
records from the Nevada Clinic/F. Royal, M.D., show treatment 
in the early 2000s for itching since taking a specific 
medication.  A 2004 private treatment entry from L. 
Blanchard, M.D., reflects a history and diagnosis of 
psoriasis of the palms and feet, but the veteran did not 
remember any past treatment, and there is no history of 
occurrence of a skin injury or disease in service from 1951 
to 1953.  

The March 2006 VA skin disorders examination reflects the 
veteran's history of in-service tinea pedis and lesions of 
the hand in service, and the examiner's notation of that 
history.  The VA examiner's recording of the veteran's recent 
history of having experienced a skin disorder (of any 
diagnosis, whether psoriasis or tinea pedis) in service in 
not transformed into a medical opinion merely because the 
doctor recorded the history as presented by the veteran.  The 
listing of such symptomatology as a part of the history or 
complaints section of the examination report does not equate 
to a medical nexus opinion of etiology.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) ("a bare transcription of 
a lay history is not transformed into 'competent medical 
evidence' merely because the transcriber happens to be a 
medical professional"). 

For reasons indicated above, the Board has found the 
veteran's in-service and post-service reports denying any 
skin symptomatology to be more highly probative than her more 
recent statements and testimony made decades after the 
claimed events; therefore, the veteran's history of in-
service skin disorder of any diagnosis, as reported at the 
March 2006 VA skin disorders examination, is an inaccurate 
history.  To the extent the VA examiner noted that there had 
been a diagnosis of tinea pedis in service, and that the 
veteran currently had tinea pedis of the right foot, leaving 
the unwritten implication that this was the same disease 
process that had continued, any implied opinion from this 
examination report is of no probative value because it is 
based on an inaccurate history of in-service symptomatology 
presented by the veteran.  

Significantly, while an examiner can render a current 
diagnosis based upon his examination of the veteran, the 
Court has held that, without a thorough review of the record, 
an opinion regarding the etiology of the underlying condition 
can be no better than the facts alleged by the veteran.  Swan 
v. Brown, 5 Vet. App. 229, 233 (1993).  In effect, it is mere 
speculation.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).  Moreover, an opinion based upon an inaccurate 
factual premise has no probative value.  Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).

The weight of the evidence shows that the veteran did not 
have a skin injury or skin disease in service; did not have 
continuous symptoms of a skin disorder since service 
separation; and the weight of the competent medical evidence 
shows that currently diagnosed skin disorders are not related 
to any in-service injury or disease.  For these reasons, the 
Board finds that a preponderance of the evidence is against a 


claim for service connection for a skin disorder, including 
claimed as psoriasis; the claim must be denied; and the 
reasonable doubt doctrine is not for application.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App 49, 55-
57 (1990).


ORDER

Service connection for a skin disorder, to include psoriasis 
is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


